Winland Electronics, Inc. Reports First Quarter 2009 Q1 Revenues total $7.2 million Working capital remains strong; gross margin shows significant improvement Mankato, Minn. / April 30, 2009 - Winland Electronics, Inc. (AMEX: WEX), a leading designer and manufacturer of custom electronic control products and systems, today announced net sales of $7.2 million for the first quarter ending March 31, 2009, up approximately $119,000, or 1.7 percent compared with the corresponding period in 2008.The company reported a net loss of $125,000, or $0.03 per share, versus a net loss of $380,000, or $0.10 per share, in the first quarter of 2008. EMS sales for the quarter totaled $6.4 million versus $6.2 million in the first quarter of 2008, an increase of 4 percent.Net sales for Winland’s Proprietary Products totaled $731,000, down $139,000, or 16 percent, from the comparable period in 2008. “Customer caution continued to hold back business activity both in our core EMS business and in our proprietary business during the quarter, resulting in under-utilization of our manufacturing capabilities and a modest net loss for the quarter,” said Thomas de Petra, president and chief executive officer of Winland Electronics. “We continue, however, to execute on our plan to broaden our capabilities and to expand the scope of services we provide to our clients.
